DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of copending Application No. 17/225,624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5-6, current application
Claims 1 and 3-4, ‘624 application
1. An agent control device configured to execute a plurality of agents and including a processor, the processor being configured to: request execution of each of the agents at a prescribed trigger; store an interruptibility list that stipulates interruptibility of execution for each function of a given agent being executed or for an execution status of the given agent;
1. An agent control device configured to execute a plurality of agents and including a processor, the processor being configured to: store an interruptibility list that stipulates interruptibility of execution for each function of one given agent being executed or for an execution status of the one given agent; request execution of each of the agents at a prescribed trigger, or request execution of another given agent at a specific trigger;
reference the interruptibility list in order to set permissibility information relating to executability of another one of the agents in conjunction with execution of the given agent; and
reference the interruptibility list in order to set permissibility information relating to executability of the other given agent in conjunction with execution of the one given agent; and
perform management such that, in a case in which there is a request for execution of the other agent while the given agent is executing and the permissibility information indicates that the other agent is not executable, execution of the given agent continues without responding to the request.
perform management such that, in a case in which there is a request at the prescribed trigger for execution of the other given agent while the one given agent is executing and the permissibility information indicates that the other given agent is not executable. execution of the one given agent continues without responding to the request, and such that, in a case in which there is a request at the specific trigger for execution of the other given agent while the one given agent is executing, the other given agent is executed based on the request.
5. The agent control device of claim 1, wherein, in a case in which there is a request for execution of the other agent while the given agent is executing and the permissibility information indicates that the other agent is not executable, the processor places the request on hold, allows the given agent to continue, and causes execution of the other agent in response to the request that was placed on hold after execution has finished for the given agent that was allowed to continue executing.
3. The agent control device of claim 1, wherein, in a case in which there is a request for execution of the other given agent while the one given agent is executing and the permissibility information indicates that the other given agent is not executable, the processor performs management so as to place the request on hold, allow the one given agent to continue, and cause execution of the other given agent in response to the request that was placed on hold after execution has finished for the one given agent that was allowed to continue execution.
6. The agent control device of claim 5, wherein, in a case in which the request is placed on hold and the given agent has been allowed to continue, the processor seeks reaffirmation of the request that was placed on hold after execution has finished for the given agent that was allowed to continue executing.
4. The agent control device of claim 3, wherein, in a case in which the request is placed on hold and the one given agent has been allowed to continue, the processor seeks reaffirmation of the request that was placed on hold after execution has finished for the one given agent that was allowed to continue execution.


The current claim 1 and claim 1 of the ‘624 application both disclose an agent control device configured to execute a plurality of agents and including a processor, the processor being configured to: request execution of each of the agents at a prescribed trigger; store an interruptibility list that stipulates interruptibility of execution for each function of a given agent being executed or for an execution status of the given agent; reference the interruptibility list in order to set permissibility information relating to executability of another one of the agents in conjunction with execution of the given agent; and perform management such that, in a case in which there is a request for execution of the other agent while the given agent is executing and the permissibility information indicates that the other agent is not executable, execution of the given agent continues without responding to the request.
Claim 1 of the ‘624 application also discloses the processor being configured to: stipulate interruptibility of execution for an execution status of the one given agent; request execution of another given agent at a specific trigger; and perform management such that, in a case in which there is a request at the specific trigger for execution of the other given agent while the one given agent is executing, the other given agent is executed based on the request. The current claim 1 does not currently appear to disclose these limitations. Based on this, the current claim 1 appears to be tentatively broader than claim 1 of the ‘624 application.
Both the current claim 5 and claim 3 of the ‘624 application disclose wherein, in a case in which there is a request for execution of the other agent while the given agent is executing and the permissibility information indicates that the other agent is not executable, the processor places the request on hold, allows the given agent to continue, and causes execution of the other agent in response to the request that was placed on hold after execution has finished for the given agent that was allowed to continue executing.
Both the current claim 6 and claim 4 of the ‘624 application disclose wherein, in a case in which the request is placed on hold and the given agent has been allowed to continue, the processor seeks reaffirmation of the request that was placed on hold after execution has finished for the given agent that was allowed to continue executing.

Allowable Subject Matter
Claims 1-6 appear to contain allowable subject matter. However, due to provisional nonstatutory double patenting rejections, claims 1 and 5-6 are rejected. Further, claims 2-4 are objected to as depending on the rejected claim 1.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest a processor being configured to reference the interruptibility list in order to set permissibility information relating to executability of another one of the agents in conjunction with execution of the given agent.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 2012/0131309) discloses rescheduling a context to execute the same program without requiring further steps to set destination descriptors back to initial values.
Miwa et al. (US 5,923,627) discloses setting route information such that user operation limitation information permits the execution of interrupt processing for special reproduction.
Branigin (US 5,655,096) discloses ensuring that results of executed instructions are sequentially coherent.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184     


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184